Case: 22-1811   Document: 33     Page: 1    Filed: 10/04/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           MICHAEL ANTHONY RADOGNA,
                 Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1811
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00442-DAT, Judge David A. Tapp.
                  ______________________

                 Decided: October 4, 2022
                 ______________________

    MICHAEL ANTHONY RADOGNA, Easton, PA, pro se.

     GEOFFREY MARTIN LONG, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, STEVEN JOHN GILLINGHAM,
 PATRICIA M. MCCARTHY.
                  ______________________

 PER CURIAM.
Case: 22-1811    Document: 33      Page: 2    Filed: 10/04/2022




 2                                             RADOGNA   v. US



     Michael Radogna appeals the United States Court of
 Federal Claims’ dismissal of his complaint for lack of juris-
 diction. We affirm.
                        BACKGROUND
      On April 4, 2022, Mr. Radogna filed a pro se complaint
 in the Court of Federal Claims. SAppx. 7–9. 1 He alleged
 that his “Constitutional rights . . . have been violated by
 the United States by not monitoring nor directing oversight
 upon the Pennsylvania Supreme Court’s actions” relating
 to a case involving the Pennsylvania Catholic Diocese and
 allegations of child sexual abuse. SAppx. 8. Mr. Radogna
 also alleged the United States violated his rights by “not
 monitoring nor directing oversight of . . . the Secretary of
 the Commonwealth of Pennsylvania,” and requested that
 the court investigate the Secretary’s “background and po-
 litical connections.” Id. As for alleging jurisdiction of the
 Court of Federal Claims, Mr. Radogna cited “Constitu-
 tional violations, [e]quality under the [l]aw violations,
 [d]iscrimination upon [his] class of community victimized
 citizens,” as well as 42 U.S.C. § 5106a. SAppx. 7.
     The Court of Federal Claims liberally construed
 Mr. Radogna’s complaint to include several categories of
 arguments but concluded it did not have jurisdiction to
 hear any of them. Accordingly, the trial court sua sponte
 dismissed Mr. Radogna’s complaint under Rule 12(h)(3) of
 the Rules of the Court of Federal Claims. Radogna
 v. United States, 159 Fed. Cl. 447 (2022) (Dismissal Order).
    Mr. Radogna appealed.       We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     “Either party, or the court sua sponte, may challenge
 the court’s subject-matter jurisdiction at any time.” Walby

     1   “SAppx.” refers to the supplemental appendix filed
 by the Government.
Case: 22-1811      Document: 33   Page: 3    Filed: 10/04/2022




 RADOGNA   v. US                                           3



 v. United States, 144 Fed. Cl. 1, 5 (2019) (citing Arbaugh
 v. Y&H Corp., 546 U.S. 500, 506 (2006)). The rules of the
 Court of Federal Claims require the court to dismiss an ac-
 tion if “the court determines at any time that it lacks sub-
 ject-matter jurisdiction.” R. Ct. Fed. Cl. 12(h)(3). We
 review the Court of Federal Claims’ dismissal of a com-
 plaint for lack of subject-matter jurisdiction de novo. Cre-
 ative Mgmt. Servs., LLC v. United States, 989 F.3d 955, 961
 (Fed. Cir. 2021). We construe pro se filings like Mr. Ra-
 dogna’s liberally, but that does not alleviate Mr. Radogna’s
 burden to establish jurisdiction. Henke v. United States, 60
 F.3d 795, 799 (Fed. Cir. 1995); Minehan v. United States,
 75 Fed. Cl. 249, 253 (2007).
     The Court of Federal Claims is a court of limited juris-
 diction, meaning it can hear only certain types of legal
 claims. 2 Here, even broadly interpreting Mr. Radogna’s
 complaint, the Court of Federal Claims determined none of
 his arguments were of the type that the court has the power
 to adjudicate, and thus that it was required to dismiss his
 complaint. We agree and affirm.
     The Court of Federal Claims construed Mr. Radogna’s
 complaint as asserting claims under 42 U.S.C. § 5106a, a
 provision of the Child Abuse Prevention and Treatment

    2    Specifically, the Court of Federal Claims is primar-
 ily authorized to hear money claims founded upon the Con-
 stitution, federal statutes, executive regulations, or
 contracts with the United States. 28 U.S.C. § 1491 pro-
 vides that the court also has jurisdiction over claims for
 just compensation for the taking of private property under
 the Fifth Amendment, requests for the refund of federal
 taxes, claims regarding military and civilian pay, and
 claims for damages for the government’s breaches of con-
 tract. The court also has jurisdiction over bid protests in-
 volving government contracts, vaccine compensation,
 claims of patent and copyright infringement against the
 United States, and certain suits brought by Indian tribes.
Case: 22-1811    Document: 33      Page: 4    Filed: 10/04/2022




 4                                             RADOGNA   v. US



 Act, and various Constitutional provisions. Dismissal Or-
 der, 159 Fed. Cl. at 448. On appeal, Mr. Radogna reasserts
 these claims and also raises a new claim based on 18 U.S.C.
 § 242. Appellant’s Br. 2, 6–7. 3 We address each of these
 claims in turn.
     We turn first to the court’s determination that Mr. Ra-
 dogna’s § 5106a claim was not within its jurisdiction. For
 the Court of Federal Claims to have jurisdiction over a
 claim, the statute upon which the claim is based must man-
 date that the Government make a monetary payment to
 the person making the claim; in other words, the statute
 must be money mandating. See Fisher v. United States,
 402 F.3d 1167, 1173 (Fed. Cir. 2005) (“[T]he absence of a
 money-mandating source [is] fatal to the court’s jurisdic-
 tion under the Tucker Act.”); see also 28 U.S.C.
 § 1491(a)(1).
      The Court of Federal Claims properly determined that
 § 5106a is not money mandating. Dismissal Order, 159
 Fed. Cl. at 449–50. We agree that § 5106a—which gener-
 ally concerns “[g]rants to States for child abuse or neglect
 prevention and treatment programs”—nowhere provides a
 right to monetary damages for an individual. In other
 words, as the Court of Federal Claims explained, § 5106a
 “cannot be fairly interpreted as creating an individual’s en-
 titlement to money damages for any violation of the provi-
 sions therein.” Dismissal Order, 159 Fed. Cl. at 450.
 Accordingly, the court correctly determined it did not have
 jurisdiction to consider this claim.
     We turn next to the trial court’s dismissal of Mr. Ra-
 dogna’s constitutional claims for lack of jurisdiction. We
 have held that the clauses of the Constitution (including
 the Due Process, Equal Protection, and Privileges and


     3    “Appellant’s Br. __” refers to pages in Mr. Ra-
 dogna’s informal brief as numbered by operation of an elec-
 tronic file viewing system.
Case: 22-1811      Document: 33     Page: 5    Filed: 10/04/2022




 RADOGNA   v. US                                              5



 Immunities Clauses) are not sources of substantive law
 that create the right to money damages, i.e., are not money
 mandating. See U.S. CONST. art. IV, § 2, cl. 1 (lacking any
 money mandating provision); LeBlanc v. United States, 50
 F.3d 1025, 1028 (Fed. Cir. 1995) (holding that clauses of
 the Fifth and Fourteenth Amendments were insufficient
 for jurisdiction “because they do not mandate payment of
 money by the government”); United States v. Connolly, 716
 F.2d 882, 887 (Fed. Cir. 1983). Accordingly, the trial court
 correctly determined that it lacked jurisdiction over
 Mr. Radogna’s constitutional claims, as those provisions
 are not money mandating.
      On appeal, Mr. Radogna cites 18 U.S.C. § 242 for the
 first time. Appellant’s Br. 2, 6–7. This is a criminal statute
 proscribing the “deprivation of any rights, privileges, or im-
 munities” based on alienage or race. § 242. Mr. Radogna
 also cites on appeal to “Pennsylvania’s commonwealth doc-
 uments law,” Appellant’s Br. 2 (cleaned up), which seems
 to implicate laws of the Commonwealth of Pennsylvania.
 As an initial matter, because Mr. Radogna “did not raise
 th[ese claims] before the Court of Federal Claims, [they
 are] waived on appeal.” San Carlos Apache Tribe v. United
 States, 639 F.3d 1346, 1355 (Fed. Cir. 2011).
     Even if Mr. Radogna had raised these claims before the
 Court of Federal Claims, that court would lack jurisdiction
 to consider them. As it explained in its decision, the Court
 of Federal Claims does not have jurisdiction over claims in-
 volving “criminal decisions, state court actions, or direct ac-
 tions by state agencies or officials.” Dismissal Order, 159
 Fed. Cl. at 449; see also Joshua v. United States, 17 F.3d
 378, 379 (Fed. Cir. 1994) (affirming dismissal of complaint
 alleging violation of criminal statutes, because the Court of
 Federal Claims has no jurisdiction to adjudicate claims un-
 der the criminal code). Similarly, the Court of Federal
 Claims does not have jurisdiction over state law claims.
 Souders v. S.C. Pub. Serv. Auth., 497 F.3d 1303, 1307 (Fed.
 Cir. 2007) (“Claims founded on state law are [] outside the
Case: 22-1811    Document: 33      Page: 6    Filed: 10/04/2022




 6                                             RADOGNA   v. US



 scope of the limited jurisdiction of the Court of Federal
 Claims.”); see also Lawton v. United States, 621 F. App’x
 671, 672 (Fed. Cir. 2015) (“The Court of Federal Claims
 lacks jurisdiction over states, state officials, and state
 agencies.”) (citing United States v. Sherwood, 312 U.S. 584,
 588 (1941)). Thus, even if Mr. Radogna had raised these
 claims before the Court of Federal Claims, that court would
 have been required to dismiss them for lack of jurisdiction.
     Finally, on appeal, Mr. Radogna argues that he should
 have been allowed to file a post-judgment amended com-
 plaint. Appellant’s Br. 2. The Court of Federal Claims re-
 jected Mr. Radogna’s motion to amend his complaint
 because, among other reasons, he failed to attach a copy of
 his proposed amended complaint and thus the court could
 not evaluate whether amendment would be helpful.
 SAppx. 10.
       We review a trial court’s denial of a motion to amend
 for an abuse of discretion. Steffen v. United States, 995
 F.3d 1377, 1379 (Fed. Cir. 2021). In this case, Mr. Radogna
 did not file a proposed amended complaint, and his motion
 stated only that he sought “to amend the complaint to con-
 form it to omissions and[/]or defects in it, or not in it, as
 originally provided.” SAppx. 11. Because Mr. Radogna did
 not identify any “specific amendments that would cure the
 . . . deficiencies” in his complaint, the trial court did not
 abuse its discretion in declining to consider it. Jackson v.
 United States, 664 F. App’x 922, 925 (Fed. Cir. 2016); see
 also Foman v. Davis, 371 U.S. 178, 182 (1962) (identifying
 “futility of amendment” as a basis for denying leave to
 amend). Furthermore, for the reasons described above, the
 Court of Federal Claims correctly determined that it did
 not have jurisdiction to consider Mr. Radogna’s claims,
 even giving a broad reading to what he alleged in his com-
 plaint. We do not see how amendment would overcome
 these jurisdictional defects, and thus we affirm the court’s
 denial of leave to amend.
Case: 22-1811        Document: 33    Page: 7   Filed: 10/04/2022




 RADOGNA     v. US                                           7



     We have considered Mr. Radogna’s remaining argu-
 ments in his briefing and various letters and other docu-
 ments filed by Mr. Radogna (see ECF Nos. 26, 29, 30, and
 31) and find them unpersuasive.
                          CONCLUSION
    For the reasons stated above, we affirm the Court of
 Federal Claims’ dismissal of Mr. Radogna’s complaint.
                          AFFIRMED
                             COSTS
 No costs.